        Case 1:13-cv-08916-WHP Document 339 Filed 05/25/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



MARIBEL BAEZ; FELIPA CRUZ; RD., ON BEHALF                13 Civ. 8916 (WHP)
OF HER MINOR CHILD, A.S.; on their own behalf
and on behalf of all others similarly situated;          Hon. William H. Pauley
UPPER MANHATTAN TOGETHER, INC.; and                      United States District Judge
SOUTH BRONX CHURCHES SPONSORING
COMMITTEE, INC.,                                         DECLARATION IN
                                                         SUPPORT OF MOTION
                     Plaintiffs,                         TO WITHDRAW NANCY S.
                                                         MARKS AS COUNSEL
       vs.

NEW YORK CITY HOUSING AUTHORITY,

                     Defendant.



   I, Nancy S. Marks, declare as follows:

   1. I am currently Senior Litigation Counsel at the Natural Resources Defense

Council (NRDC), and I submit this declaration in support of my motion to withdraw as

counsel for Plaintiffs in the above-captioned action.

   2. I will be retiring on May 26, 2021. After that date, I will no longer be an employee

of NRDC and will no longer represent Plaintiffs.

   3. NRDC and co-counsel at National Center for Law and Economic Justice, Inc. and

Proskauer Rose LLP have been representing Plaintiffs in this case to date, and new

attorneys from NRDC will be entering their appearances. Plaintiffs do not expect that

my withdrawal as counsel will cause any disruption in this matter.

                                             1
        Case 1:13-cv-08916-WHP Document 339 Filed 05/25/21 Page 2 of 2




   4. I am not retaining or charging a lien.

   5. As stated in the joint letter dated May 12, 2021, and so ordered by the Court on

May 13, 2021, ECF No. 336, the parties are currently negotiating over a further revised

consent decree and will submit a status letter to the Court on June 14, 2021.

   I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge.



Dated: May 24, 2021                      Respectfully submitted,

                                         /s/ Nancy S. Marks
                                         Nancy S. Marks (SDNY Bar No. NM3348)
                                         Natural Resources Defense Council, Inc.
                                         40 West 20th Street
                                         New York, NY 10011
                                         T: (212) 727-4414
                                         nmarks@nrdc.org




                                               2
